      Case 19-61608-grs           Doc 125       Filed 01/21/20 Entered 01/21/20 11:50:27                         Desc Main
                                                Document     Page 1 of 1


                                           UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF KENTUCKY
                                                   LONDON DIVISION
                                                   CASE NO.: 19-61608

                IN RE:     AMERICORE HOLDINGS, LLC, et al                                      CHAPTER 11
                           DEBTOR                                                  (JOINTLY ADMINISTERED)


                                ORDER SHORTENING TIME FOR NOTICE OF HEARING
                                                 *** *** ***


                         Upon the Motion of Jennifer Winkler for an Order shortening the time for notice of hearing

                on her pending Motion for relief from stay [Doc.77] and good cause appearing therefore, IT IS

                HEREBY ORDERED that the Motion to shorten time is SUSTAINED such that the pending stay

                relief motion [Doc.77] shall be heard on Thursday January 16, 2020 at 9:00 am in the United States

                Bankruptcy Court, Community Trust Bank Building, 2nd floor courtroom, 100 E. Vine Street,

                Lexington, Kentucky 40507.




                TENDERED BY:


                /s/ R. Aaron Hostettler
                HON. R. AARON HOSTETTLER
                HAMM, MILBY & RIDINGS, PLLC
                120 NORTH MAIN STREET
                LONDON, KY 40741
                EMAIL: aaron@hmrkylaw.com
                PHONE: 606-864-4126
                FAX: 606-878-8144
                Counsel forJennifer Winkler




                                                            Page 1 of 1



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                   Signed By:
                                                                   Gregory R. Schaaf
                                                                   Bankruptcy Judge
                                                                   Dated: Tuesday, January 21, 2020
                                                                   (tnw)
